DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,831,313 to Beilfuss (Beilfuss hereinafter) in view of US Patent 4,382,749 to Teegarden et al. (Teegarden).
Regarding claim 1, Beilfuss teaches a compressor (of 18) comprising a drive device (of 18) having first and second working conditions, that is, two speeds, one of greater power than the other.  Beilfuss further teaches modifying operation before switching between speeds (col. 2, ln. 37-46).  Beilfuss does not teach a first upload/download path which is opened to reduce suction flow or closed to increase it.  Teegarden teaches another compressor generally, and particularly teaches that a cylinder bank (18) thereof may be provided with an unloader valve (40, 50) so as to selectively unload the bank (col. 3, ln. 35-66).  Therefore, one of ordinary skill in the art to provide a compressor having an unloader valve as taught by Teegarden in place of the compressor of Beilfuss in order to allow for selective unloading and the capacity modulation thereof.  Thus provided, the modified compressor would be configured to reduce a suction flow at any arbitrary time, including upon speed switching and vice versa, while maintaining the dual speed capability of the motor of Beilfuss to which the compressor would be drivingly connected.
Regarding claim 2, Teegarden teaches that multiple independently unloadable cylinder banks may be provided (col. 5, ln. 51-63).  Accordingly, each unloading valve would be in parallel with the other, and each would have flow path for adjusting the suction flow in the compressor.  Furthermore, each would constitute a control valve (40, 50) which is configured to be opened before a switch in speeds.
Regarding claim 3, Teegarden teaches a compressor slide valve (any of the control valves 40, 50), a first pipeline (39) communicating with the slide valve cavity and suction cavity (20) of the compressor and a second pipeline (49)which is in communication with the slide valve cavity (via 71) and at least indirectly in communication with a lubricant supply port of the compressor, and a first valve (e.g. suction valve 20) and a second valve (71).
Regarding claim 4, Teegarden teaches that the second valve is a solenoid valve (col. 5, ln. 8).
Regarding claim 5, Teegarden teaches a plunger valve (50) disposed on a rotor (i.e. upper) side of the compressor and configured to be opened before the drive device is switched between speeds.
Regarding claim 6, teaches a controller (thermostatic switch, see col. 4, ln. 44-47).
Regarding claim 7, Teegarden teaches that multiple independently unloadable cylinder banks may be provided (col. 5, ln. 51-63).  Accordingly, each unloading valve would be in parallel with the other, and each would have flow path for adjusting the suction flow in the compressor.  Furthermore, each would constitute a control valve (40, 50) which is configured to be opened before a switch in speeds.
Regarding claim 8, Teegarden teaches a compressor slide valve (50), the opening degree of which is controlled by the controller (via 71).
Regarding claim 9, Teegarden teaches a piston compressor.
Regarding claim 10, Beilfuss teaches a dual speed motor (18).
Regarding claim 11, Beilfuss teaches adjusting operation based on duration (col. 2, ln. 37-46).
Regarding claim 12, as the preset value of the operating current is not constructively tied to any operating condition of the compressor other than a required torque, it reads on any initial current or low speed operating current value.  In other words, there is no requirement that the motor be driven with the preset operating torque, so the apparatus is effectively not limited thereby.
Regarding claim 13, Beilfuss teaches a heat exchange system (12) comprising a compressor and drive device (18).  Furthermore, Beilfuss teaches a compressor (of 18) comprising a drive device (of 18) having first and second working conditions, that is, two speeds, one of greater power than the other.  Beilfuss further teaches modifying operation before switching between speeds (col. 2, ln. 37-46).  Beilfuss does not teach a first upload/download path which is opened to reduce suction flow or closed to increase it.  Teegarden teaches another compressor generally, and particularly teaches that a cylinder bank (18) thereof may be provided with an unloader valve (40, 50) so as to selectively unload the bank (col. 3, ln. 35-66).  Therefore, one of ordinary skill in the art to provide a compressor having an unloader valve as taught by Teegarden in place of the compressor of Beilfuss in order to allow for selective unloading and the capacity modulation thereof.  Thus provided, the modified compressor would be configured to reduce a suction flow at any arbitrary time, including upon speed switching and vice versa, while maintaining the dual speed capability of the motor of Beilfuss to which the compressor would be drivingly connected.
Regarding claim 14, Teegarden teaches that multiple independently unloadable cylinder banks may be provided (col. 5, ln. 51-63).  Accordingly, each unloading valve would be in parallel with the other, and each would have flow path for adjusting the suction flow in the compressor.  Furthermore, each would constitute a control valve (40, 50) which is configured to be opened before a switch in speeds.
Regarding claim 15, Teegarden teaches a plunger valve (50) disposed on a rotor (i.e. upper) side of the compressor and configured to be opened before the drive device is switched between speeds.
Regarding claim 16, Teegarden teaches a controller (thermostatic switch, see col. 4, ln. 44-47).
Regarding claim 17, Teegarden teaches a piston compressor.
Regarding claim 18, Beilfuss teaches a dual speed motor (18).
Regarding claim 19, Beilfuss teaches adjusting operation based on duration (col. 2, ln. 37-46).
Regarding claim 20, Beilfuss as modified in view of Teegarden teaches the apparatus limitations of the claim, as discussed above with respect to e.g. claims 1 and 13.  Beilfuss further teaches monitoring operating duration (i.e. an operating parameter) to reach a preset value then performing switching (col. 2, ln. 37-46).  Teegarden, per the combination above, teaches opening and shutting the upload download path until the compressor is in a required working state (as determined by, e.g. the thermostatic switch discussed above).  As one of ordinary skill would appreciate that the capacity modulation of Teegarden and the speed switching of Beilfuss would be repeated during operation, either operation performed during one cycle of operation would be before another operation performed in a later cycle of operation.  In other words, it is unnecessary to establish that the operating state changes of the combined apparatus are responsive to the claimed conditions, only that the claimed operations would be expected to occur before or after any given instance of the condition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        22 October 2022